Goolsby, Judge
concurring:
I agree with the majority’s opinion only to the extent that it holds the remedy for forfeiture of commissions provided in § 13(E) of the contract is an exclusive remedy. Frederick and Frederick and Associates violated this provision and, as a consequence, American Bankers no longer is obligated to pay them commissions. I therefore see no need to discuss the question of the sufficiency of the evidence to support the trial judge’s holding that a fiduciary relationship existed between the parties.